Exhibit 10.6

 

STOCK PURCHASE AGREEMENT

BY AND BETWEEN

REGENERON PHARMACEUTICALS, INC.

AND

ALNYLAM PHARMACEUTICALS, INC.

 

DATED AS OF APRIL 8, 2019



ACTIVE/97613778.18  

 

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

1.

Definitions1

 

1.1

Defined Terms1

 

1.2

Additional Defined Terms3

2.

Purchase and Sale of Common Stock or Preferred Stock4

3.

Closing Date; Deliveries5

 

3.1

Closing Date5

 

3.2

Deliveries5

4.

Representations and Warranties of the Company5

 

4.1

Organization, Good Standing and Qualification6

 

4.2

Capitalization and Voting Rights6

 

4.3

Subsidiaries7

 

4.4

Authorization7

 

4.5

No Defaults7

 

4.6

No Conflicts8

 

4.7

No Governmental Authority or Third-Party Consents8

 

4.8

Valid Issuance of Shares8

 

4.9

Litigation8

 

4.10

Licenses and Other Rights; Compliance with Laws8

 

4.11

Company SEC Documents; Financial Statements; Nasdaq Stock Market9

 

4.12

Absence of Certain Changes9

 

4.13

Internal Controls; Disclosure Controls and Procedures9

 

4.14

Intellectual Property10

 

4.15

Offering10

 

4.16

No Integration10

 

4.17

Brokers’ or Finders’ Fees10

 

4.18

Not Investment Company10

 

4.19

Insurance10

 

4.20

No General Solicitation11

 

4.21

Foreign Corrupt Practices11

 

4.22

Regulation M Compliance11

 

4.23

Office of Foreign Assets Control11

 

4.24

U.S. Real Property Holding Corporation11

5.

Representations and Warranties of the Investor11

 

5.1

Organization; Good Standing11

 

5.2

Authorization11

 

5.3

No Conflicts12

 

5.4

No Governmental Authority or Third-Party Consents12

 

5.5

Purchase Entirely for Own Account12

 

5.6

Disclosure of Information12

 

5.7

Investment Experience and Accredited Investor Status12

i

 

--------------------------------------------------------------------------------

 

 

5.8

Acquiring Person13

 

5.9

Restricted Securities13

 

5.10

Legends13

 

5.11

Financial Assurances13

6.

Investor’s Conditions to Closing13

 

6.1

Representations and Warranties13

 

6.2

Covenants14

 

6.3

Investor Agreement14

 

6.4

Collaboration Agreement14

 

6.5

No Material Adverse Effect14

 

6.6

Restated Certificate or Certificate of Designations14

7.

Company’s Conditions to Closing14

 

7.1

Representations and Warranties14

 

7.2

Covenants15

 

7.3

Investor Agreement15

 

7.4

Collaboration Agreement15

8.

Mutual Conditions to Closing15

 

8.1

HSR Act and Other Qualifications15

 

8.2

Injunctions15

 

8.3

Absence of Litigation15

 

8.4

No Prohibition; Market Listing15

9.

Termination15

 

9.1

Ability to Terminate15

 

9.2

Effect of Termination16

10.

Additional Covenants and Agreements16

 

10.1

Market Listing16

 

10.2

Notification under the HSR Act16

 

10.3

Assistance and Cooperation17

 

10.4

Effect of Waiver of Condition to Closing18

 

10.5

Nasdaq Matters18

 

10.6

Integration18

 

10.7

Blue Sky Filings18

 

10.8

Legend Removal18

 

10.9

Annual Meeting18

11.

Miscellaneous19

 

11.1

Governing Law; Submission to Jurisdiction19

 

11.2

Waiver19

 

11.3

Notices19

 

11.4

Entire Agreement19

 

11.5

Amendments20

 

11.6

Headings; Nouns and Pronouns; Section References20

 

11.7

Severability20

ii

 

--------------------------------------------------------------------------------

 

 

11.8

Assignment20

 

11.9

Successors and Assigns20

 

11.10

Counterparts20

 

11.11

Third Party Beneficiaries20

 

11.12

No Strict Construction20

 

11.13

Survival of Warranties21

 

11.14

Remedies21

 

11.15

Expenses21

 

 

Exhibit A – Form of Certificate of Designations

Exhibit B - Notices

 

iii

 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of April 8, 2019, by
and between Regeneron Pharmaceuticals, Inc. (the “Investor”), a New York
corporation with its principal place of business at 777 Old Saw Mill River Road,
Tarrytown, New York 10591, and Alnylam Pharmaceuticals, Inc. (the “Company”), a
Delaware corporation with its principal place of business at 300 Third Street,
Cambridge, Massachusetts 02142.

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, certain shares
of common stock, par value $0.01 per share, of the Company (the “Common Stock”),
or, if Shareholder Approval is not obtained prior to the date that the
conditions to Closing set forth in Section 6, Section 7, and Section 8 have been
satisfied or waived as provided therein, certain shares of Series A Redeemable
Convertible Preferred Stock, par value $0.01 per share, of the Company (the
“Preferred Stock”), having the preferences, rights and limitations set forth in
the form of Certificate of Designations attached hereto as Exhibit A (the
“Certificate of Designations”).

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor and the Company agree
as follows:

1.Definitions

.

1.1Defined Terms

.  When used in this Agreement, the following terms shall have the respective
meanings specified therefor below:

“Affiliate” shall mean, with respect to any Person, another Person which
Controls, is Controlled by or is under common Control with such Person.  For the
purposes of this Agreement, in no event shall the Investor or any of its
Affiliates be deemed Affiliates of the Company or any of its Affiliates, nor
shall the Company or any of its Affiliates be deemed Affiliates of the Investor
or any of its Affiliates.

“Agreement” shall have the meaning set forth in the Preamble, including all
Exhibits attached hereto.

“Business Day” shall mean a day on which commercial banking institutions in New
York, New York are open for business.

“Collaboration Agreement” shall mean the Master Agreement by and between the
Investor and the Company, dated as of April 8, 2019.

“Control” (including the terms “Controlled by” or “under common Control with”)
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Without limiting the
generality of the foregoing, a Person shall be deemed to Control another Person
if any of the following conditions is met: (i) in the case of corporate
entities, direct or indirect ownership of more than fifty percent (50%) of the
stock or shares having the

 

--------------------------------------------------------------------------------

 

right to vote for the election of directors, and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities.

“Controlled Affiliate” shall mean, with respect to a Person, an Affiliate of
such Person Controlled by such Person.

“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

“Governmental Authority” shall mean any court, agency, authority, department or
other instrumentality of any government or country or of any national, federal,
state, provincial, regional, county, city or other political subdivision of any
such government or country or any supranational organization of which any such
country is a member.

“Intellectual Property” shall mean trademarks, trade names, trade dress, service
marks, copyrights, and similar rights (including registrations and applications
to register or renew the registration of any of the foregoing), patents and
patent applications, trade secrets, and any other similar intellectual property
rights.

“Intellectual Property License” shall mean any license, permit, authorization,
approval, contract or consent granted, issued by or with any Person relating to
the use of Intellectual Property.

“Investor Agreement” shall mean the Investor Agreement by and between the
Investor and the Company, dated as of April 8, 2019.

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

“Lien” shall mean a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other Effects, has
(i) a material adverse effect on the business, financial condition, assets,
results of operations or prospects of the Company and its subsidiaries, taken as
a whole, or (ii) a material adverse effect on the Company’s ability to perform
its obligations, or consummate the Transaction, in accordance with the terms of
this Agreement, except in the case of (i) or (ii) to the extent that any such
Effect results from or arises out of: (A) changes in conditions in the United
States or global economy or capital or financial markets generally, including
changes in interest or exchange rates, (B) changes in general legal, regulatory,
political, economic or business conditions or changes in generally accepted
accounting principles in the United States or interpretations thereof that, in
each case, generally affect the biotechnology or biopharmaceutical industries,
(C) the announcement of this Agreement or the Collaboration Agreement or the
identity of the Investor, (D) any change in the trading prices or trading volume
of the Common Stock (it being understood that the facts giving rise to or
contributing to any such change may be deemed to constitute, or be taken into
account when determining whether there has been or will be, a Material Adverse
Effect, except to the extent any of such facts is an Effect referred in clauses
(A)

2

 

--------------------------------------------------------------------------------

 

through (I) of this definition), (E) acts of war, sabotage or terrorism, or any
escalation or worsening of any such acts of war, sabotage or terrorism, (F)
earthquakes, hurricanes, floods or other natural disasters, (G) any action taken
by the Company contemplated by this Agreement or in accordance with the
Collaboration Agreement or with the Investor’s written consent, (H) any breach,
violation or non-performance by the Investor or any of its Controlled Affiliates
under the Collaboration Agreement, or (I) shareholder litigation arising out of
or in connection with the execution, delivery or performance of the Transaction
Agreements; provided, that, with respect to clauses (A), (B), (E) and (F), such
Effect does not have a materially disproportionate and adverse effect on the
Company relative to other companies in the biotechnology or biopharmaceutical
industries.

“Organizational Documents” shall mean (i) the Restated Certificate of
Incorporation of the Company dated as of June 3, 2004, as amended through the
date of this Agreement and (ii) the Amended and Restated Bylaws of the Company,
as amended through the date of this Agreement.

“Per Share Purchase Price” shall mean (i) if Common Stock is issued and sold
hereunder, $90.00, or (ii) if Preferred Stock is issued and sold hereunder,
$270.00.

“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

“Shareholder Approval” shall mean the approval of the Company’s shareholders to
amend the Company’s Restated Certificate of Incorporation to increase the number
of authorized shares of Common Stock by at least the number of shares of Common
Stock equal to the number of shares of Common Stock issuable hereunder.

“Termination Date” shall mean September 30, 2019.

“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Investor, the Company or any Affiliate of the Investor or the Company.

“Transaction” shall mean the issuance and sale of the Shares by the Company, and
the purchase of the Shares by the Investor, in accordance with the terms hereof.

“Transaction Agreements” shall mean this Agreement, the Investor Agreement and
the Collaboration Agreement.

1.2Additional Defined Terms

.  In addition to the terms defined in Section 1.1, the following terms shall
have the respective meanings assigned thereto in the sections indicated below:

Defined Term

Section

Aggregate Purchase Price

Section 2

3

 

--------------------------------------------------------------------------------

 

Defined Term

Section

Certificate of Designations

Preamble

Closing

Section 3.1

Closing Date

Section 3.1

Common Stock

Preamble

Company

Preamble

Company SEC Documents

Section 4.11(a)

DOJ

Section 10.2(a)

Exchange Act

Section 4.11(a)

FTC

Section 10.2(a)

HSR Act

Section 4.7

Investor

Preamble

LAS

Section 4.7

Modified Clause

Section 11.7

Permits

Section 4.10

Preferred Stock

Preamble

SEC

Section 4.7

Securities Act

Section 4.11(a)

Shares

Section 2

Subsidiaries

Section 4.3

 

2.Purchase and Sale of Common Stock or Preferred Stock

.  Subject to the terms and conditions of this Agreement, at the Closing, the
Company shall issue and sell to the Investor, free and clear of all liens, other
than any liens arising as a result of any action by the Investor, and the
Investor shall purchase from the Company, a number of shares of Common Stock,
or, if Shareholder Approval is not obtained prior to the date that the
conditions to Closing set forth in Section 6, Section 7, and Section 8 have been
satisfied or waived as provided therein, a number of shares of Preferred Stock
(such shares of Common Stock or Preferred Stock, as applicable, the “Shares”)
equal to the amount obtained by dividing the aggregate purchase price of

4

 

--------------------------------------------------------------------------------

 

$400,000,000.00 (the “Aggregate Purchase Price”) by the Per Share Purchase Price
rounded up to the nearest whole share.  In the event of any stock dividend,
stock split, combination of shares, recapitalization or other similar change in
the capital structure of the Company after the date hereof and on or prior to
the Closing which affects or relates to the Common Stock, the number of Shares
shall be adjusted proportionately.

 

3.Closing Date; Deliveries

.

3.1Closing Date

.  Subject to the satisfaction or waiver of all the conditions to the Closing
set forth in Sections 6, 7 and 8 hereof, the closing of the purchase and sale of
the Shares hereunder (the “Closing”) shall be held on the third (3rd) Business
Day after the satisfaction of the conditions to Closing set forth in Sections 6,
7 and 8 (other than those conditions that by their nature are to be satisfied at
the Closing), at 10:00 a.m. Boston time, at the offices of Goodwin Procter LLP,
100 Northern Avenue, Boston, Massachusetts 02210, or at such other time, date
and location as the parties may agree in writing; provided, that in no event
shall the Closing occur prior to the second Business Day following the 2019
annual meeting of stockholders of the Company.  The date the Closing occurs is
hereinafter referred to as the “Closing Date.”

3.2Deliveries

.

(a)Deliveries by the Company.  At the Closing, the Company shall instruct its
transfer agent to register the Shares in book-entry in the name of the Investor
and shall cause the transfer agent to deliver written confirmation of the
book-entry delivery of the Shares to the Investor.  The Company shall also
deliver at the Closing: (i) a certificate in form and substance reasonably
satisfactory to the Investor and duly executed on behalf of the Company by an
authorized executive officer of the Company, certifying that the conditions to
Closing set forth in Sections 6 and 8.3(b) of this Agreement have been
fulfilled; (ii) a certificate of the secretary of the Company dated as of the
Closing Date certifying (A) that attached thereto is a true and complete copy of
the Amended and Restated Bylaws of the Company as in effect on the Closing Date;
(B) that attached thereto is a true and complete copy of all resolutions adopted
by the Board of Directors of the Company authorizing the execution, delivery and
performance of the Transaction Agreements and the Transaction and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby as of the Closing Date; and
(C) that attached thereto is a true and complete copy of the Company’s Restated
Certificate of Incorporation, including the Certificate of Designations, if
applicable, as in effect on the Closing Date; and (iii) a legal opinion of
Goodwin Proctor LLP, counsel to the Company, in form and substance reasonably
acceptable to the Investor.

(b)Deliveries by the Investor.  At the Closing, the Investor shall deliver to
the Company the Aggregate Purchase Price by wire transfer of immediately
available United States funds to an account designated by the Company.  The
Company shall notify the Investor in writing of the wiring instructions for such
account not less than five (5) Business Days before the Closing Date.

4.Representations and Warranties of the Company

.  The Company hereby represents and warrants to the Investor that:

5

 

--------------------------------------------------------------------------------

 

4.1Organization, Good Standing and Qualification

.

(a)Each of the Company and the Subsidiaries (as defined below) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted.  Each of the Company and the Subsidiaries has all requisite corporate
power and corporate authority to own, lease and operate its properties and
assets, to carry on its business as now conducted, and as proposed to be
conducted as described in the Company SEC Documents, and the Company has all
requisite corporate power to enter into the Transaction Agreements to issue and
sell the Shares and to perform its obligations under and to carry out the other
transactions contemplated by the Transaction Agreements.

(b)Each of the Company and its Subsidiaries the qualified to transact business
and is in good standing in each jurisdiction in which the character of the
properties owned, leased or operated by the Company or Subsidiary, as
applicable, or the nature of the business conducted by the Company or
Subsidiary, as applicable, makes such qualification necessary, except where the
failure to be so qualified would not have a Material Adverse Effect.

4.2Capitalization and Voting Rights

.

(a)The authorized capital of the Company as of the date hereof consists of: (i)
125,000,000 shares of Common Stock of which, as of the date of this Agreement,
106,437,145 shares are issued and outstanding and (ii) 5,000,000 shares of
preferred stock, par value $0.01 per share, none of which are issued and
outstanding as of the date of this Agreement.  All of the issued and outstanding
shares of Common Stock (A) have been duly authorized and validly issued, (B) are
fully paid and non-assessable and (C) were issued in compliance with all
applicable federal and state securities Laws.

(b)All of the authorized shares of Common Stock are entitled to one (1) vote per
share.  

(c)Except as described or referred to in Section 4.2(a) above, as provided in
the Investor Agreement and as set forth in the Company SEC Documents, as of the
date hereof, there are not: (i) any outstanding equity securities, options,
warrants, rights (including conversion or preemptive rights) or other agreements
pursuant to which the Company is or may become obligated to issue, sell or
repurchase any shares of its capital stock or any other securities of the
Company or (ii) except as set forth in the Investor Agreement, any restrictions
on the transfer of capital stock of the Company other than pursuant to state and
federal securities Laws.

(d)Except as provided in the Investor Agreement and as set forth in the Company
SEC Documents, the Company is not a party to or subject to any agreement or
understanding relating to the voting of shares of capital stock of the Company
or the giving of written consents by a stockholder or director of the Company.

6

 

--------------------------------------------------------------------------------

 

(e)Except as provided in the Investor Agreement and as set forth in the
Company’s filings with the SEC, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.

(f)The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the SEC is contemplating terminating such registration.

4.3Subsidiaries

.  The Company has disclosed all of its subsidiaries required to be disclosed
pursuant to Item 601(b)(21) of Regulation S-K in an exhibit to its Annual Report
on Form 10-K (the “Subsidiaries”).  The Company owns, directly or indirectly,
all of the capital stock or other equity interests of each Subsidiary free and
clear of any Liens, and all of the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

4.4Authorization

.

(a)Subject to the Company’s receipt of the Shareholder Approval in the event
that Common Stock is issued and sold hereunder, all requisite corporate action
on the part of the Company, its directors and stockholders required by
applicable Law for the authorization, execution and delivery by the Company of
the Transaction Agreements and the performance of all obligations of the Company
hereunder and thereunder, including the authorization, issuance and delivery of
the Shares, has been taken;

(b)Each of this Agreement and the Investor Agreement has been duly executed and
delivered by the Company, and upon the due execution and delivery thereof by the
Investor will constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms
(except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of general application
relating to or affecting enforcement of creditors’ rights and (ii) rules of Law
governing specific performance, injunctive relief or other equitable remedies
and limitations of public policy).

(c)No stop order or suspension of trading of the Common Stock has been imposed
by Nasdaq, the SEC or any other Governmental Authority and remains in effect.

4.5No Defaults

.  The Company is not in default under or in violation of (a) its Organizational
Documents, (b) any provision of applicable Law or any ruling, writ, injunction,
order, Permit, judgment or decree of any Governmental Authority or (c) any
agreement, arrangement or instrument, whether written or oral, by which the
Company or any of its assets are bound, except, in the case of subsections (b)
and (c), as would not have a Material Adverse Effect.  There exists no
condition, event or act which after notice, lapse of time, or both, would
constitute a default or violation by the Company under any of the foregoing,
except, in the case of subsections (b) and (c), as would not have a Material
Adverse Effect.

7

 

--------------------------------------------------------------------------------

 

4.6No Conflicts

.  The execution, delivery and performance of the Transaction Agreements and
compliance with the provisions thereof by the Company do not and shall not: (a)
violate any provision of applicable Law or any ruling, writ, injunction, order,
permit, judgment or decree of any Governmental Authority, (b) constitute a
breach of, or default under (or an event which, with notice or lapse of time or
both, would become a default under) or conflict with, or give rise to any right
of termination, cancellation or acceleration of, any agreement, arrangement or
instrument, whether written or oral, by which the Company or any of its assets
are bound (c) violate or conflict with any of the provisions of the Company’s
Organizational Documents or (d) result in any encumbrance upon any of the
Shares, other than restrictions pursuant to the Investor Agreement or securities
Laws, or any of the properties or assets of the Company or any Subsidiary,
except, in the case of subsections (a) and (b), as would not have a Material
Adverse Effect.

4.7No Governmental Authority or Third-Party Consents

.  No consent, approval, authorization or other order of, or filing with, or
notice to, any Governmental Authority or other Third Party is required to be
obtained or made by the Company in connection with the authorization, execution
and delivery by the Company of any of the Transaction Agreements or with the
authorization, issue and sale by the Company of the Shares, except (i) such
filings as may be required to be made with the Securities and Exchange
Commission (the “SEC”) and with any state blue sky or securities regulatory
authority, which filings shall be made in a timely manner in accordance with all
applicable Laws, (ii) as required pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) and (iii) if required, with
respect to the Shares, the filing with The Nasdaq Stock Market LLC of, and the
absence of unresolved issues with respect to, a Notification Form: Listing of
Additional Shares (the “LAS”).

4.8Valid Issuance of Shares

.  When issued, sold and delivered at the Closing in accordance with the terms
hereof for the Aggregate Purchase Price, the Shares shall be duly authorized,
validly issued, fully paid and nonassessable, free from any liens, encumbrances
or restrictions on transfer, including preemptive rights, rights of first
refusal or other similar rights, other than as arising pursuant to the
Transaction Agreements, as a result of any action by the Investor or under
federal or state securities Laws.

4.9Litigation

.  Except as set forth in the Company SEC Documents filed prior to the date of
this Agreement, there is no action, suit, proceeding or investigation pending
(of which the Company has received notice or otherwise has knowledge) or, to the
Company’s knowledge, threatened, against the Company or which the Company
intends to initiate which has had or is reasonably likely to have a Material
Adverse Effect.

4.10Licenses and Other Rights; Compliance with Laws

.  The Company has all franchises, permits, licenses and other rights and
privileges (“Permits”) necessary to permit it to own its properties and to
conduct its business as presently conducted and is in compliance thereunder,
except where the failure to be in compliance does not and would not have a
Material Adverse Effect.  The Company has not taken any action that would
interfere with the Company’s ability to renew all such Permit(s), except where
the failure to renew such Permit(s) would not have a Material Adverse
Effect.  The Company is and has been in compliance with all Laws applicable to
its business, properties and assets, and to the products and services sold by
it,

8

 

--------------------------------------------------------------------------------

 

except where the failure to be in compliance does not and would not have a
Material Adverse Effect.

4.11Company SEC Documents; Financial Statements; Nasdaq Stock Market

.

(a)Since December 31, 2016, the Company has timely filed all required reports,
schedules, forms, statements and other documents (including exhibits and all
other information incorporated therein), and any required amendments to any of
the foregoing, with the SEC (the “Company SEC Documents”).  As of their
respective filing dates, each of the Company SEC Documents complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder applicable to such Company SEC Documents, and no Company
SEC Documents when filed, declared effective or mailed, as applicable, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(b)The financial statements of the Company included in its Annual Report on Form
10-K for the fiscal year ended December 31, 2018 and in its quarterly reports on
Form 10-Q for the quarterly periods ended September 30, 2018, June 30, 2018, and
March 31, 2018 comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present in
all material respects the financial position of the Company as of the dates
thereof and the results of its operations and cash flows for the periods then
ended.  Except (i) as set forth in the Company SEC Documents or (ii) for
liabilities incurred in the ordinary course of business subsequent to the date
of the most recent balance sheet contained in the Company SEC Documents, the
Company has no liabilities, whether absolute or accrued, contingent or
otherwise, other than those that would not, individually or in the aggregate,
have a Material Adverse Effect.

(c)As of the date of this Agreement, the Common Stock is listed on The Nasdaq
Global Select Market, and the Company has taken no action designed to, or which
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or delisting the Common Stock from The Nasdaq
Global Select Market.  As of the date of this Agreement, the Company has not
received any notification that, and has no knowledge that, the SEC or The Nasdaq
Stock Market LLC is contemplating terminating such listing or registration.

4.12Absence of Certain Changes

.  Except as disclosed in the Company SEC Documents, since December 31, 2018,
there has not occurred any event that has caused or would reasonably be expected
to cause a Material Adverse Effect.

4.13Internal Controls; Disclosure Controls and Procedures

.  The Company maintains internal control over financial reporting as defined in
Rule 13a-15(f) under the

9

 

--------------------------------------------------------------------------------

 

Exchange Act.  The Company has implemented the “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
required in order for the Principal Executive Officer and Principal Financial
Officer of the Company to engage in the review and evaluation process mandated
by the Exchange Act, and is in compliance with such disclosure controls and
procedures in all material respects.  Each of the Principal Executive Officer
and the Principal Financial Officer of the Company (or each former Principal
Executive Officer of the Company and each former Principal Financial Officer of
the Company, as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act of 2002 with respect to all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC.

4.14Intellectual Property

.  The Intellectual Property that is owned by the Company is owned free from any
liens or restrictions, and all of the Company’s material Intellectual Property
Licenses are in full force and effect in accordance with their terms and are
free of any liens or restrictions except (a) where the failure to be free from
such liens or restrictions would not have a Material Adverse Effect or (b) as
set forth in any such Intellectual Property License.  Except as set forth in the
Company SEC Documents, there is no legal claim or demand of any Person
pertaining to, or any proceeding which is pending (of which the Company has
received notice or otherwise has knowledge) or, to the knowledge of the Company,
threatened, (i) challenging the right of the Company in respect of any Company
Intellectual Property, or (ii) that claims that any default exists under any
Intellectual Property License, except, in the case of (i) and (ii) above, where
any such claim, demand or proceeding would not have a Material Adverse Effect.

4.15Offering

.  Subject to the accuracy of the Investor’s representations set forth in
Sections 5.5, 5.6, 5.7, 5.9 and 5.10, the offer, sale and issuance of the Shares
to be issued in conformity with the terms of this Agreement constitute
transactions which are exempt from the registration requirements of the
Securities Act and from all applicable state registration or qualification
requirements.  Neither the Company nor any Person acting on its behalf will take
any action that would cause the loss of such exemption.

4.16No Integration

.  The Company has not, directly or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the Shares
sold pursuant to this Agreement in a manner that would require the registration
of the Shares under the Securities Act.

4.17Brokers’ or Finders’ Fees

.  No broker, finder, investment banker or other Person is entitled to any
brokerage, finder’s or other fee or commission from the Company in connection
with the transactions contemplated by the Transaction Agreements.

4.18Not Investment Company

.  The Company is not, and immediately after receipt of the Aggregate Purchase
Price will not be, an “investment company” as defined in the Investment Company
Act of 1940, as amended.

4.19Insurance

.  The Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company is engaged and for an enterprise at a
substantially similar

10

 

--------------------------------------------------------------------------------

 

stage of lifecycle as the Company, including, but not limited to, directors and
officers insurance coverage.  To the Company’s knowledge, it will be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business.

4.20No General Solicitation

.  Neither the Company nor any person acting on behalf of the Company has
offered or sold any of the Shares by any form of general solicitation or general
advertising.  The Company has not, directly or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) in a manner or under any
circumstances that would require the registration of the Shares under the
Securities Act (including, without limitation, by virtue of the integration of
the offering of the Shares with any prior offering of Company shares).

4.21Foreign Corrupt Practices

.  Neither the Company, nor to the knowledge of the Company, any agent or other
person acting on behalf of the Company, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of Law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable non-U.S.
anti-bribery Law.

4.22Regulation M Compliance

.  The Company has not taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares.

4.23Office of Foreign Assets Control

.  Neither the Company nor, to the Company's knowledge, any director, officer,
agent, employee or Affiliate of the Company is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

4.24U.S. Real Property Holding Corporation

.  The Company is not and has never been a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended, and the Company shall so certify upon Investor’s request.

5.Representations and Warranties of the Investor

.  The Investor hereby represents and warrants to the Company, that:

5.1Organization; Good Standing

.  The Investor is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York.  The Investor has or will have
all requisite power and authority to enter into the Transaction Agreements, to
purchase the Shares and to perform its obligations under and to carry out the
other transactions contemplated by the Transaction Agreements.

5.2Authorization

.  All requisite action on the part of the Investor and its directors and
stockholders, required by applicable Law for the authorization, execution and

11

 

--------------------------------------------------------------------------------

 

delivery by the Investor of the Transaction Agreements and the performance of
all of its obligations thereunder, including the subscription for and purchase
of the Shares, has been taken.  Each of this Agreement and the Investor
Agreement has been duly executed and delivered by the Investor and upon the due
execution and delivery thereof by the Company, will constitute valid and legally
binding obligations of the Investor, enforceable against the Investor in
accordance with their respective terms (except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws of general application relating to or affecting enforcement of
creditors’ rights and (b) rules of Law governing specific performance,
injunctive relief or other equitable remedies and limitations of public policy).

5.3No Conflicts

.  The execution, delivery and performance of the Transaction Agreements and
compliance with the provisions thereof by the Investor do not and shall not: (a)
violate any provision of applicable Law or any ruling, writ, injunction, order,
permit, judgment or decree of any Governmental Authority, (b) constitute a
breach of, or default under (or an event which, with notice or lapse of time or
both, would become a default under) or conflict with, or give rise to any right
of termination, cancellation or acceleration of, any agreement, arrangement or
instrument, whether written or oral, by which the Investor or any of its assets,
are bound, or (c) violate or conflict with any of the provisions of the
Investor’s organizational documents (including any articles or memoranda of
organization or association, charter, bylaws or similar documents), except as
would not impair or adversely affect the ability of the Investor to consummate
the Transactions and perform its obligations under the Transaction Agreements
and except, in the case of subsections (a) and (b), as would not have a Material
Adverse Effect on the Investor.

5.4No Governmental Authority or Third-Party Consents

.  No consent, approval, authorization or other order of any Governmental
Authority or other Third Party is required to be obtained by the Investor in
connection with the authorization, execution and delivery of any of the
Transaction Agreements or with the subscription for and purchase of the Shares,
except as required pursuant to the HSR Act.

5.5Purchase Entirely for Own Account

.  The Shares shall be acquired for investment for the Investor’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and the Investor has no present intention of selling, granting
any participation or otherwise distributing the Shares.  The Investor does not
have and will not have as of the Closing any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participation to a Person
any of the Shares.

5.6Disclosure of Information

.  The Investor has received all the information from the Company and its
management that the Investor considers necessary or appropriate for deciding
whether to purchase the Shares hereunder.  The Investor further represents that
it has had an opportunity to ask questions and receive answers from the Company
regarding the Company, its financial condition, results of operations and
prospects and the terms and conditions of the offering of the Shares sufficient
to enable it to evaluate its investment.

5.7Investment Experience and Accredited Investor Status

.  The Investor is an “accredited investor” (as defined in Regulation D under
the Securities Act).  The Investor has

12

 

--------------------------------------------------------------------------------

 

such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Shares to be
purchased hereunder.

5.8Acquiring Person

.  As of the date of this Agreement and immediately prior to the Closing,
neither the Investor nor any of its Controlled Affiliates beneficially owns, or
will beneficially own (as determined pursuant to Rule 13d-3 under the Exchange
Act without regard for the number of days in which a Person has the right to
acquire such beneficial ownership), any securities of the Company.

5.9Restricted Securities

.  The Investor understands that the Shares, when issued, shall be “restricted
securities” under the federal securities Laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such Laws the Shares may be resold without registration under the
Securities Act only in certain limited circumstances.  The Investor represents
that it is familiar with Rule 144 of the Securities Act, as presently in effect.

5.10Legends

.  The Investor understands that the Shares in book-entry form shall be subject
to the following legends:

(a)“These securities have not been registered under the Securities Act of
1933.  They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under the Securities Act or an opinion of counsel (which counsel shall be
reasonably satisfactory to Alnylam Pharmaceuticals, Inc.) that such registration
is not required or unless sold pursuant to Rule 144 of the Securities Act.”; and

(b)“The securities represented by this certificate are subject to and shall be
transferable only upon the terms and conditions of an Investor Agreement by and
between Alnylam Pharmaceuticals, Inc. and Regeneron Pharmaceuticals, Inc., a
copy of which is on file with the Secretary of Alnylam Pharmaceuticals, Inc.”

5.11Financial Assurances

.  As of the date hereof and as of the Closing Date, the Investor has and will
have access to cash in an amount sufficient to pay to the Company the Aggregate
Purchase Price.

6.Investor’s Conditions to Closing

.  The Investor’s obligation to purchase the Shares at the Closing is subject to
the fulfillment as of the Closing of the following conditions (unless waived in
writing by the Investor):

6.1Representations and Warranties

.  The representations and warranties made by the Company in Section 4 hereof
shall be true and correct (i) as of the date of this Agreement and (ii) as of
the Closing Date as though made on and as of the Closing Date, except to the
extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties shall be true
and correct as of such date; provided, however, that for purposes of this
Section 6.1, all such representations and warranties of the Company (other than
Sections 4.1(a), 4.2, 4.3, 4.4, 4.8, 4.15, 4.16 and 4.20 of this Agreement)
shall be deemed to be true and correct for purposes of this Section 6.1 unless
the failure or failures of such representations and warranties to be so true and
correct, without regard to any “material,”

13

 

--------------------------------------------------------------------------------

 

“materiality” or “Material Adverse Effect” qualifiers set forth therein (other
than any reference to “material” in Sections 4.11(a) and 4.11(b)), individually
or in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect; provided further, however, that the representations made by the
Company in Section 4.2(a) shall be updated by the Company and delivered to the
Investor prior to Closing such that the Section 4.2(a) shall be true and correct
as of the Closing Date as though made on and as of the Closing Date.

6.2Covenants

.  All covenants and agreements contained in this Agreement to be performed or
complied with by the Company on or prior to the Closing Date shall have been
performed or complied with in all material respects.

6.3Investor Agreement

.  The Company shall have duly executed and delivered to the Investor the
Investor Agreement, and there shall have been no termination of the Investor
Agreement that, as of the Closing, is effective.

6.4Collaboration Agreement

.  The Company shall have duly executed and delivered to the Investor the
Collaboration Agreement, and there shall have been no termination of the
Collaboration Agreement that, as of the Closing, is effective.

6.5No Material Adverse Effect

.  From and after the date of this Agreement until the Closing Date, there shall
have occurred no event that has caused or would reasonably be expected to cause
a Material Adverse Effect.

6.6Restated Certificate or Certificate of Designations

. If Shareholder Approval is obtained prior to the date that the conditions to
Closing set forth in this Section 6, Section 7, and Section 8 have been
satisfied or waived as provided herein and therein, the Company shall have filed
a Certificate of Amendment to the Restated Certificate of Incorporation of the
Company with the Secretary of State of the State of Delaware prior to the
Closing to increase the number of authorized shares of Common Stock by at least
the number of shares of Common Stock equal to the number of Shares of Common
Stock issuable hereunder, which such Certificate of Amendment to the Restated
Certificate of Incorporation shall continue to be in full force and effect as of
the Closing. If Shareholder Approval is not obtained prior to the date that the
conditions to Closing set forth in this Section 6, Section 7, and Section 8 have
been satisfied or waived as provided herein and therein, the Company shall have
filed the Certificate of Designations with the Secretary of State of the State
of Delaware prior to the Closing, which such Certificate of Designations shall
continue to be in full force and effect as of the Closing.

7.Company’s Conditions to Closing

.  The Company’s obligation to issue and sell the Shares at the Closing is
subject to the fulfillment as of the Closing of the following conditions (unless
waived in writing by the Company):

7.1Representations and Warranties

.  The representations and warranties made by the Investor in Section 5 hereof
shall be true and correct as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date, except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date.

14

 

--------------------------------------------------------------------------------

 

7.2Covenants

.  All covenants and agreements contained in this Agreement to be performed or
complied with by the Investor on or prior to the Closing Date shall have been
performed or complied with in all material respects.

7.3Investor Agreement

.  The Investor shall have duly executed and delivered to the Company the
Investor Agreement, and there shall have been no termination of the Investor
Agreement that, as of the Closing, is effective.

7.4Collaboration Agreement

.  The Investor shall have duly executed and delivered to the Company the
Collaboration Agreement, and there shall have been no termination of the
Collaboration Agreement that, as of the Closing, is effective.  

8.Mutual Conditions to Closing

.  The obligations of the Investor and the Company to consummate the Closing are
subject to the fulfillment as of the Closing Date of the following conditions:

8.1HSR Act and Other Qualifications

.  The filings required under the HSR Act in connection with the Transaction
Agreements, as applicable, shall have been made and the required waiting period
shall have expired or been terminated as of the Closing Date, and all other
authorizations, consents, waivers, permits, approvals, qualifications and
registrations to be obtained or effected with any Governmental Authority,
including, without limitation, necessary blue sky permits and qualifications
required by any state for the offer and sale to the Investor of the Shares,
shall have been obtained and shall be in effect as of the Closing Date.

8.2Injunctions

.  There shall be no Law, injunction (whether temporary, preliminary or
permanent), judgment or ruling enacted, promulgated, issued, entered, amended or
enforced by any Governmental Authority in effect enjoining, restraining,
preventing or prohibiting the consummation of the transactions contemplated by
any Transaction Agreement or making the consummation of the transactions
contemplated by any Transaction Agreement illegal.

8.3Absence of Litigation

.  There shall be no action, suit, proceeding or investigation by a Governmental
Authority pending or currently threatened in writing against the Company or the
Investor that questions the validity of any of the Transaction Agreements, the
right of the Company or the Investor to enter into any Transaction Agreement or
to consummate the transactions contemplated hereby or thereby or which, if
determined adversely, would impose substantial monetary damages on the Company
or the Investor as a result of the consummation of the transactions contemplated
by any Transaction Agreement.

8.4No Prohibition; Market Listing

.  (a) No provision of any applicable Law and no judgment, injunction
(preliminary or permanent), order or decree that prohibits, makes illegal or
enjoins the consummation of the Transaction shall be in effect; and (b) the
Common Stock shall be eligible for listing on The Nasdaq Global Select Market.  

9.Termination

.

9.1Ability to Terminate

.  This Agreement may be terminated at any time prior to the Closing by:

15

 

--------------------------------------------------------------------------------

 

(a)mutual written consent of the Company and the Investor;

(b)either the Company or the Investor, upon written notice to the other, if any
of the mutual conditions to the Closing set forth in Section 8 shall have become
incapable of fulfillment by the Termination Date and shall not have been waived
in writing by the other party; provided, however, that the right to terminate
this Agreement under this Section 9.1(b) shall not be available to any party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure to consummate the transactions contemplated
hereby prior to the Termination Date;

(c)the Investor, if (i) any of the representations and warranties of the Company
contained in Section 4 of this Agreement shall fail to be true and correct, (ii)
there shall be a breach by the Company of any covenant of the Company in this
Agreement that, in either case, (A) would result in the failure of a condition
set forth in Sections 6 or 8, and (B) which is not curable or, if curable, is
not cured on or prior to the twentieth (20th) day after written notice thereof
is given by the Investor to the Company, or (iii) the Closing Date shall not
have occurred by the Termination Date; or

(d)the Company, if (i) any of the representations and warranties of the Investor
contained in Section 5 of this Agreement shall fail to be true and correct or
(ii) there shall be a breach by the Investor of any covenant of the Investor in
this Agreement that, in either case, (A) would result in the failure of a
condition set forth in Section 7 or 8, and (B) which is not curable or, if
curable, is not cured on or prior to the twentieth (20th) day after written
notice thereof is given the Company to the Investor.

9.2Effect of Termination

.  In the event of the termination of this Agreement pursuant to Section 9.1
hereof, (a) this Agreement (except for this Section 9.2 and Section 11 hereof
(other than Section 11.13), and any definitions set forth in this Agreement and
used in such sections) shall forthwith become void and have no effect, without
any liability on the part of any party hereto or its Affiliates, and (b) all
filings, applications and other submissions made pursuant to this Agreement, to
the extent practicable, shall be withdrawn from the agency or other Person to
which they were made or appropriately amended to reflect the termination of the
transactions contemplated hereby; provided, however, that nothing contained in
this Section 9.2 shall relieve any party from liability for fraud or any
intentional or willful breach of this Agreement.

10.Additional Covenants and Agreements

.

10.1Market Listing

.  From the date hereof through the Closing Date, Company shall use all
reasonable efforts to (a) maintain the listing and trading of the Common Stock
on The Nasdaq Global Select Market and (b) effect the listing of the Shares on
The Nasdaq Global Select Market, including submitting the LAS to The Nasdaq
Stock Market LLC, if required.

10.2Notification under the HSR Act

.  

(a)Filing. The Investor and the Company shall use best efforts, as promptly as
practicable, but in no event later than seven (7) Business Days following the
execution and delivery of this Agreement, to file or cause to be filed with the
United States

16

 

--------------------------------------------------------------------------------

 

Federal Trade Commission (the “FTC”) and the United States Department of Justice
(the “DOJ”), the notification and report form required for the transactions
contemplated hereby and any supplemental information requested in connection
therewith pursuant to the HSR Act, which forms shall specifically request early
termination of the waiting period prescribed by the HSR Act.  Each of the
Investor and the Company shall furnish to each other’s counsel such necessary
information and reasonable assistance as the other may request in connection
with its preparation of any filing or submission that is necessary under the HSR
Act.  Each of the Investor and the Company shall be responsible for their own
costs and expenses, and the Investor and the Company each shall pay one-half of
the filing fee required under the HSR Act.    

(b)Clearance. The Investor and the Company shall use reasonable best efforts to
promptly obtain clearance under the HSR Act for the consummation of this
Agreement.  The Investor and the Company each agree not to take any action that
will have the effect of delaying, impairing, or impeding, the early termination
or expiration of the applicable waiting period under the HSR Act for the
transactions contemplated by this Agreement.  The Investor and the Company
commit to instruct their respective counsel to cooperate with each other and use
reasonable best efforts to facilitate and expedite the identification and
resolution of any issues arising under the HSR Act and, consequently, the
expiration or termination of the applicable HSR Act waiting period at the
earliest practicable date.  Such reasonable best efforts and cooperation
include, but are not limited to, counsel’s undertaking (a) to promptly inform
the other party of any written or oral communication received from the DOJ or
the FTC; (b) to respond as promptly as practicable to any request from the DOJ
or FTC for information, documents or other materials in connection with a review
of the transactions contemplated by this Agreement; (c) to provide to the other
party, and permit the other party to review and comment in advance of
submission, all proposed correspondence, filings, and written communications to
the DOJ or FTC with respect to the transactions contemplated by this Agreement;
and (d) not to participate in any substantive meeting or discussion with the DOJ
or the FTC in respect of an investigation or inquiry concerning the transactions
contemplated by this Agreement unless it consults with the other party in
advance and, except as prohibited by applicable law or the DOJ or the FTC, gives
the other party the opportunity to attend and participate therein.  The parties
will consider in good faith the views of one another, in connection with any
analyses, appearances, presentations, memoranda, briefs, arguments, opinions,
and proposals made or submitted by or on behalf of any party to the DOJ or the
FTC, except as may be prohibited by or restricted by law.

10.3Assistance and Cooperation

.  Prior to the Closing, upon the terms and subject to the conditions set forth
in this Agreement, each of the parties agrees to use all reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, and to
assist and cooperate with the other party in doing, all things necessary, proper
or advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement, including using
all reasonable efforts to: (a) cause the conditions precedent set forth in
Sections 6, 7 and 8 to be satisfied (including, in the case of the Company,
promptly notifying the Investor of any notice from the Nasdaq Stock Market LLC
with respect to the LAS); (b) obtain all necessary actions or non-actions,
waivers, consents, approvals, orders and authorizations from Governmental
Authorities and make all necessary registrations, declarations and filings
(including registrations, declarations and filings with

17

 

--------------------------------------------------------------------------------

 

Governmental Authorities, if any); and (c) obtain all necessary consents,
approvals or waivers from Third Parties.

10.4Effect of Waiver of Condition to Closing

.  In the event that, as of the Closing, the Investor provides written notice to
the Company of its waiver of the condition regarding a Material Adverse Effect
set forth in Section 6.5 of this Agreement, the Investor shall be deemed to have
waived any right of recourse against the Company for, and agreed not to sue the
Company in respect of, any and all events or inaccuracies in any representations
or warranties of the Company (a) that, as of the Closing, have caused or would
reasonably be expected to cause such Material Adverse Effect and (b) of which
the Investor had notice in writing from the Company immediately prior to the
Closing.

10.5Nasdaq Matters

. Prior to the Closing, the Company shall comply in all material respects with
all listing, reporting, filing, and other obligations under the rules of Nasdaq.

10.6Integration

. The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the offer or sale of the Shares to be issued
to the Investor hereunder for purposes of the rules and regulations of any of
the following markets or exchanges on which the Common Stock of the Company is
listed or quoted for trading on the date in question: the Pink OTC Markets, the
OTC Bulletin Board, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the NYSE American or the New York Stock Exchange.

10.7Blue Sky Filings

.  The Company shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for, or to qualify the Shares for,
sale to the Investor at the Closing under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of the Investor.

10.8Legend Removal

. After the expiration of the Lock-up Term (as defined in the Investor
Agreement), the Company shall cause the legends set forth in Section 5.10(a) and
(b) to be removed from the Shares, no later than three (3) Business Days from
receipt of a request from the Investor pursuant to this Section 10.8, if (i) the
Shares have been resold under an effective registration statement under the
Securities Act, (ii) the Shares have been or will be transferred in compliance
with Rule 144 under the Securities Act, (iii) the Shares are eligible for resale
pursuant to Rule 144(b)(1)(i) under the Securities Act without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 under the Securities Act as to such Shares and without volume or
manner-of-sale restrictions or (iv) the Investor shall have provided the Company
with an opinion of counsel, reasonably satisfactory to the Company, stating that
such securities may lawfully be transferred without registration under the
Securities Act (assuming for this purpose that the Investor is not an affiliate
of the Issuer).

10.9Annual Meeting

. The Company agrees to use its reasonable best efforts to, at the next
regularly scheduled annual meeting of stockholders of the Company, which annual
meeting shall in no event occur later than May 10, 2019, obtain the Shareholder
Approval.  If the Shareholder Approval is not obtained at the 2019 annual
meeting of stockholders of the

18

 

--------------------------------------------------------------------------------

 

Company, the Company shall use its commercially reasonable efforts to obtain the
Shareholder Approval as soon as practicable thereafter.

11.Miscellaneous

.

11.1Governing Law; Submission to Jurisdiction

.  This Agreement shall be governed by and construed in accordance with the Laws
of the State of Delaware, without regard to the conflict of laws principles
thereof that would require the application of the Law of any other
jurisdiction.  Any action brought, arising out of, or relating to this Agreement
shall be brought in the Court of Chancery of the State of Delaware.  Each party
hereby irrevocably submits to the exclusive jurisdiction of said Court in
respect of any claim relating to the validity, interpretation and enforcement of
this Agreement, and hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding in which any such claim is made that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in such courts, or that the venue thereof may not be
appropriate or that this agreement may not be enforced in or by such
courts.  The parties hereby consent to and grant the Court of Chancery of the
State of Delaware jurisdiction over such parties and over the subject matter of
any such claim and agree that mailing of process or other papers in connection
with any such action, suit or proceeding in the manner provided in Section 11.3
or in such other manner as may be permitted by law, shall be valid and
sufficient thereof.

11.2Waiver

.  Waiver by a party of a breach hereunder by the other party shall not be
construed as a waiver of any subsequent breach of the same or any other
provision.  No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party.  No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

11.3Notices

.  All notices, instructions and other communications hereunder or in connection
herewith shall be in writing, shall be sent to the address of the relevant party
set forth on Exhibit B attached hereto and shall be (a) delivered personally,
(b) sent by registered or certified mail, return receipt requested, postage
prepaid, (c) sent via a reputable nationwide overnight courier service or (d)
sent by electronic mail, with a confirmation copy to be sent by registered or
certified mail, return receipt requested, postage prepaid.  Any such notice,
instruction or communication shall be deemed to have been delivered upon receipt
if delivered by hand, three (3) Business Days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, one (1) Business Day
after it is sent via a reputable nationwide overnight courier service or when
transmitted with electronic confirmation of receipt, if transmitted by
electronic mail (if such transmission is made during regular business hours of
the recipient on a Business Day; or otherwise, on the next Business Day
following such transmission).  Either party may change its address by giving
notice to the other party in the manner provided above.

11.4Entire Agreement

.  This Agreement, the Collaboration Agreement and the Investor Agreement
contain the entire agreement among the parties with respect to the subject

19

 

--------------------------------------------------------------------------------

 

matter hereof and thereof and supersede all prior and contemporaneous
arrangements or understandings, whether written or oral, with respect hereto and
thereto.

11.5Amendments

.  No provision in this Agreement shall be supplemented, deleted or amended
except in a writing executed by an authorized representative of each of the
Investor and the Company.

11.6Headings; Nouns and Pronouns; Section References

.  Headings in this Agreement are for convenience of reference only and shall
not be considered in construing this Agreement.  Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of names and pronouns shall
include the plural and vice-versa.  References in this Agreement to a section or
subsection shall be deemed to refer to a section or subsection of this Agreement
unless otherwise expressly stated.

11.7Severability

.  If, under applicable Laws, any provision hereof is invalid or unenforceable,
or otherwise directly or indirectly affects the validity of any other material
provision(s) of this Agreement in any jurisdiction (“Modified Clause”), then, it
is mutually agreed that this Agreement shall endure and that the Modified Clause
shall be enforced in such jurisdiction to the maximum extent permitted under
applicable Laws in such jurisdiction; provided that the parties shall consult
and use all reasonable efforts to agree upon, and hereby consent to, any valid
and enforceable modification of this Agreement as may be necessary to avoid any
unjust enrichment of either party and to match the intent of this Agreement as
closely as possible, including the economic benefits and rights contemplated
herein.

11.8Assignment

.  Neither this Agreement nor any of the rights or obligations hereunder may be
assigned by either the Investor or the Company without (a) the prior written
consent of the Company in the case of any assignment by the Investor or (b) the
prior written consent of the Investor in the case of an assignment by the
Company.

11.9Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

11.10Counterparts

.  This Agreement may be executed in counterparts, each of which shall be deemed
an original but which together shall constitute one and the same instrument.

11.11Third Party Beneficiaries

.  None of the provisions of this Agreement shall be for the benefit of or
enforceable by any Third Party, including any creditor of any party hereto,
except with respect to a Permitted Transferee (as defined in the Investor
Agreement).  No Third Party (other than a Permitted Transferee) shall obtain any
right under any provision of this Agreement or shall by reason of any such
provision make any claim in respect of any debt, liability or obligation (or
otherwise) against any party hereto.

11.12No Strict Construction

.  This Agreement has been prepared jointly and will not be construed against
either party.

20

 

--------------------------------------------------------------------------------

 

11.13Survival of Warranties

.  The representations and warranties of the Company and the Investor contained
in this Agreement shall survive the Closing for eighteen (18) months, except for
(a) the representations and warranties set forth in Sections 4.1, 4.2, 4.4,
4.5(a), 4.6(c), 4.8, 4.13, 4.14, 4.15, 4.16, 4.17, 5.1, 5.2, 5.5, 5.7, 5.8, 5.9
and 5.10, which shall survive the Closing and (b) the representation and
warranty of the Investor in Section 5.11, which shall not survive the
Closing.  The parties hereby acknowledge and agree that the rights of the
parties hereunder are special, unique and of extraordinary character, and that
if any party refuses or otherwise fails to act, or to cause its Affiliates to
act, in accordance with the provisions of this Agreement, such refusal or
failure would result in irreparable injury to the Company or the Investor as the
case may be, the exact amount of which would be difficult to ascertain or
estimate and the remedies at law for which would not be reasonable or adequate
compensation.  Accordingly, if any party refuses or otherwise fails to act, or
to cause its Affiliates to act, in accordance with the provisions of this
Agreement, then, in addition to any other remedy which may be available to any
damaged party at law or in equity, such damaged party will be entitled to seek
specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual or threatened damages,
which remedy such damaged party will be entitled to seek in any court of
competent jurisdiction.

11.14Remedies

.  The rights, powers and remedies of the parties under this Agreement are
cumulative and not exclusive of any other right, power or remedy which such
parties may have under any other agreement or Law.  No single or partial
assertion or exercise of any right, power or remedy of a party hereunder shall
preclude any other or further assertion or exercise thereof.

11.15Expenses

.  Each party shall pay its own fees and expenses in connection with the
preparation, negotiation, execution and delivery of the Transaction Agreements.

(Signature Page Follows)

 

21

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

REGENERON PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Nouhad Husseini

 

Name:

Nouhad Husseini

 

Title:

Vice President

 




Signature Page to Stock Purchase Agreement

 

--------------------------------------------------------------------------------

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

By:

/s/ John M. Maraganore, Ph.D.

 

Name:

John M. Maraganore, Ph.D.

 

Title:

Chief Executive Officer

 

 

Signature Page to Stock Purchase Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATIONS

 

A-1

 

--------------------------------------------------------------------------------

 

EXHIBIT B

NOTICES

(a)If to the Investor:

Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: President & CEO

Copy: General Counsel

 

with a copy to:

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110

Attention: Alan Leeds, Esq.

Email: alan.leeds@morganlewis.com

Bryan Keighery, Esq.

Email: bryan.keighery@morganlewis.com

 

(b)If to the Company:

Alnylam Pharmaceuticals, Inc.

300 Third Street

Cambridge, Massachusetts 02142

Attention: Legal Department

 

with a copy to:

Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Mitchell S. Bloom, Esq.

Email: mbloom@goodwinlaw.com

Gregg L. Katz, Esq.

Email: gkatz@goodwinlaw.com

B-1

 